977 F.2d 580
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Herschel CLARK, Plaintiff-Appellant,v.Eugene BARKSDALE, Sheriff;  Kenneth Rook, Chief DeputySheriff;  Six Unknown Agents;  T. Rice;  KennethBrooks;  B.L. Cobb, Defendants-Appellees.
No. 91-5677.
United States Court of Appeals, Sixth Circuit.
Oct. 19, 1992.

Before KENNEDY and MILBURN, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Herschel Clark, a pro se Tennessee prisoner, appeals from a judgment entered in favor of the defendants in this civil rights action filed pursuant to 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Clark sued the Sheriff of Shelby County, Tennessee, the Chief Deputy Sheriff, a sheriff's detective and several unknown deputy sheriffs alleging that the defendant officers utilized excessive force in securing his thumbprint on an arrest ticket and subsequently were deliberately indifferent to his serious medical needs.   The defendants claimed that Clark refused to give his thumbprint voluntarily and that only such force as was necessary to obtain the thumbprint was applied by the officers.   The district court conducted a non-jury trial on April 1 and 2, 1991, to decide the issues presented.   An order dismissing the case was filed on April 4, 1991, and judgment was entered April 8, 1991.


3
On appeal, Clark argues that the district court erred when it dismissed the complaint against all of the defendants.   He further argues:  1) the court erred when it denied his motion to amend the complaint to add unknown agents;  2) he was denied his right to a trial by jury;  3) defendants impermissibly withheld evidence relevant and material to Clark;  and 4) the court erred when it denied Clark's request for default judgments against defendants Brooks and Rice.


4
Upon review, we affirm the district court's decision because a review of the record shows that the factual findings of the district court are not clearly erroneous.   Fed.R.Civ.P. 52(a);   See Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985).   Medical records and the testimony of a registered nurse refuted Clark's excessive force claim.


5
Upon further review, we conclude that the remaining arguments on appeal lack merit.   Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.